DETAILED ACTION
The response filed 7/19/22 is entered. Claims 1, 4, 5, 7, and 12 are amended. Claim 14 is new. Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.
Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. 
The Applicant argues, “Claims 1 and 7 include the feature of using two light sources on the same substrate to create two virtual images having different focal lengths. Lambert does not contemplate creating virtual images of different focal lengths. Misawa fails to teach use of two light sources on the same substrate to create two virtual images of different focal lengths. By using light sources on a single substrate, the display apparatuses of claims 1 and 7 can be more compact than configurations that use two or more luminous films separated by a distance as taught by Misawa. Ishiguchi does not make up for the deficiencies of Lambert and Misawa. Applicant believes claims 1 and 7 are allowable over the cited references.”
The Examiner, respectfully, disagrees. Fig. 7B of Misawa discloses the first self-luminous film holder 111 that holds the first self-luminous film 110 formed on ceiling plate 10e, the second self-luminous film holder 113 that holds the second self-luminous film 112 formed on ceiling plate 10e, and the third self-luminous film holder 115 that holds the third self-luminous film 114. The claim language does not state how the light sources are formed on the substrate and, as such, the arrangement of Fig. 7B discloses the self-luminous films being formed on substrate 102e. Therefore, it is believed Lambert and Misawa disclose the claim language of claims 1 and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert, US-20120162734, in view of Misawa, US-20190369393.
In regards to claim 1, Lambert discloses a display apparatus (Par. 0001 heads up display), comprising: a display panel (Fig. 2, 14 light sources; Par. 0012 light sources display an image) configured to emit light having a plurality of peak wavelength ranges (Par. 0016 emitting red wavelength; Par. 0017 emitting blue wavelength; Par. 0019 emitting green wavelength; Par. 0020 forming a 3 color, i.e. full color, image), the display panel including: a first light source that, in operation, emits first light having a first peak wavelength range (Par. 0016 emitting red wavelength; Par. 0017 emitting blue wavelength; Par. 0019 emitting green wavelength; Par. 0020 forming a 3 color, i.e. full color, image); a second light source that, in operation, emits second light having a second peak wavelength range different than the first peak wavelength range (Par. 0016 emitting red wavelength; Par. 0017 emitting blue wavelength; Par. 0019 emitting green wavelength; Par. 0020 forming a 3 color, i.e. full color, image); and a hologram optical element disposed on a path of the first light and the second light emitted from the display panel (Fig. 2, 26 RVPG reflective volume phase grating, i.e. hologram optical element), wherein the hologram optical element refracts the first light and the second light at different refraction angles based on the first peak and the second peak wavelength (Par. 0016 26A RVPG reflecting just the red wavelength; Par. 0017 26B RVPG reflecting just the blue wavelength; Par. 0019 26C RVPG reflecting just the green wavelength).  
Lambert does not disclose expressly the first light source being formed on a substrate; the second light source being formed on the substrate; creating a first virtual image realized by the first light and a second virtual image realized by the second light, the first virtual image and the second virtual image having different focal lengths from each other.
Misawa discloses the first light source being formed on a substrate (Fig. 7B, first self-luminous film holder 111 that holds the first self-luminous film 110 formed on ceiling plate 10e; Fig. 7B, second self-luminous film holder 113 that holds the second self-luminous film 112 formed on ceiling plate 10e; Fig. 7B, third self-luminous film holder 115 that holds the third self-luminous film 114); the second light source being formed on the substrate (Fig. 7B, first self-luminous film holder 111 that holds the first self-luminous film 110 formed on ceiling plate 10e; Fig. 7B, second self-luminous film holder 113 that holds the second self-luminous film 112 formed on ceiling plate 10e; Fig. 7B, third self-luminous film holder 115 that holds the third self-luminous film 114); creating a first virtual image realized by the first light and a second virtual image realized by the second light, the first virtual image and the second virtual image having different focal lengths from each other (Fig. 8, 80 virtual images; Par. 0065-0066 providing virtual images of different frequencies, i.e. wavelengths, at different lengths, i.e. focal lengths).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the colored images of Lambert can be projected to different focal lengths as Misawa discloses. The motivation for doing so would have been to display virtual images at different distances (Misawa Par. 0065).
Therefore, it would have been obvious to combine Misawa with Lambert to obtain the invention of claim 1.
In regards to claim 7, Lambert discloses a display apparatus (Par. 0001 heads up display), comprising: a hologram optical element (Fig. 2, 26 RVPG reflective volume phase grating, i.e. hologram optical element) on a wind-shield (Fig. 1, 29 windshield; Par. 0021 RVPGs on windshield); and a display panel (Fig. 2, 14 light sources; Par. 0012 light sources display an image) emitting first light to display a first image and second light to display an second image toward the hologram optical element (Par. 0016 emitting red wavelength; Par. 0017 emitting blue wavelength; Par. 0019 emitting green wavelength; Par. 0020 forming a 3 color, i.e. full color, image), the display panel including: a first light source that, in operation, emits the first light (Par. 0016 emitting red wavelength; Par. 0017 emitting blue wavelength; Par. 0019 emitting green wavelength; Par. 0020 forming a 3 color, i.e. full color, image); a second light source that, in operation, emits the second light (Par. 0016 emitting red wavelength; Par. 0017 emitting blue wavelength; Par. 0019 emitting green wavelength; Par. 0020 forming a 3 color, i.e. full color, image); wherein the hologram optical element reflects the first light and the second light at different reflection angles (Par. 0016 26A RVPG reflecting just the red wavelength; Par. 0017 26B RVPG reflecting just the blue wavelength; Par. 0019 26C RVPG reflecting just the green wavelength).  
Lambert does not disclose expressly the first light source being positioned on a substrate; the second light source being positioned on the substrate; causing the second image to have a different focal length from the first image.
Misawa discloses the first light source being positioned on a substrate (Fig. 7B, first self-luminous film holder 111 that holds the first self-luminous film 110 formed on ceiling plate 10e; Fig. 7B, second self-luminous film holder 113 that holds the second self-luminous film 112 formed on ceiling plate 10e; Fig. 7B, third self-luminous film holder 115 that holds the third self-luminous film 114); the second light source being positioned on the substrate (Fig. 7B, first self-luminous film holder 111 that holds the first self-luminous film 110 formed on ceiling plate 10e; Fig. 7B, second self-luminous film holder 113 that holds the second self-luminous film 112 formed on ceiling plate 10e; Fig. 7B, third self-luminous film holder 115 that holds the third self-luminous film 114); creating virtual images which are realized by the light having a plurality of peak wavelength ranges that have different focal lengths (Fig. 8, 80 virtual images; Par. 0065-0066 providing virtual images of different frequencies, i.e. wavelengths, at different lengths, i.e. focal lengths).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the colored images of Lambert can be projected to different focal lengths as Misawa discloses. The motivation for doing so would have been to display virtual images at different distances (Misawa Par. 0065).
Therefore, it would have been obvious to combine Misawa with Lambert to obtain the invention of claim 7.
In regards to claim 2, Lambert and Misawa, as combined above, disclose the light having the plurality of peak wavelength ranges realizes colors different from each other (Lambert Par. 0016 emitting red wavelength; Lambert Par. 0017 emitting blue wavelength; Lambert Par. 0019 emitting green wavelength; Lambert Par. 0020 forming a 3 color, i.e. full color, image; Misawa Fig. 8, 80 virtual images; Misawa Par. 0065-0066 providing virtual images of different frequencies, i.e. wavelengths, at different lengths, i.e. focal lengths).  
In regards to claim 3, Lambert and Misawa, as combined above, disclose the hologram optical element includes a stacked structure of a plurality of hologram optical layers which refracts the light at the different refraction angles (Lambert Par. 0016 26A RVPG reflecting just the red wavelength; Lambert Par. 0017 26B RVPG reflecting just the blue wavelength; Lambert Par. 0019 26C RVPG reflecting just the green wavelength).  
In regards to claim 4, Lambert and Misawa, as combined above, disclose wherein a refraction angle of the second light having the second peak wavelength range by the hologram optical element is different from a refraction angle of the first light having the first peak wavelength range by the hologram optical element (Lambert Par. 0016 26A RVPG reflecting just the red wavelength; Lambert Par. 0017 26B RVPG reflecting just the blue wavelength; Lambert Par. 0019 26C RVPG reflecting just the green wavelength).  
In regards to claim 5, Lambert and Misawa, as combined above, disclose the hologram optical element includes a stacked structure comprising: a first hologram optical layer configured to refract the first peak wavelength range of the first light at a first angle, and 18a second hologram optical layer configured to refract the second peak wavelength range of the second light at a second angle that is different from the first angle (Lambert Par. 0016 26A RVPG reflecting just the red wavelength; Lambert Par. 0017 26B RVPG reflecting just the blue wavelength; Lambert Par. 0019 26C RVPG reflecting just the green wavelength).  
In regards to claim 8, Lambert and Misawa, as combined above, disclose the hologram optical element is in contact with a surface of the wind-shield facing the display panel (Lambert Fig. 1, 29 windshield; Lambert Par. 0021 RVPGs on windshield).  
In regards to claim 9, Lambert and Misawa, as combined above, disclose each of the first image and the second image includes a plurality of colors (Lambert Par. 0020 display a first and second full color image which includes red, blue, and green; Lambert Par. 0016 26A RVPG reflecting just the red wavelength; Lambert Par. 0017 26B RVPG reflecting just the blue wavelength; Lambert Par. 0019 26C RVPG reflecting just the green wavelength; Misawa Fig. 8, 80 virtual images; Misawa Par. 0065-0066 providing virtual images of different frequencies, i.e. wavelengths, at different lengths, i.e. focal lengths).   
In regards to claim 10, Lambert discloses the light emitted to display the second image and the light emitted to display the first image have a same color (Lambert Par. 0020 display a first and second full color image which includes red, blue, and green; Lambert Par. 0016 26A RVPG reflecting just the red wavelength; Lambert Par. 0017 26B RVPG reflecting just the blue wavelength; Lambert Par. 0019 26C RVPG reflecting just the green wavelength; Misawa Fig. 8, 80 virtual images; Misawa Par. 0065-0066 providing virtual images of different frequencies, i.e. wavelengths, at different lengths, i.e. focal lengths). 
In regards to claim 13, Lambert discloses the first image and the second image display different information according to positions where the first image and the second image are displayed (Lambert Par. 0020 display a first and second full color image which includes red, blue, and green, wherein the images are made up of different information at different locations and each pixel location is a distinct mix of red, blue, and green; Misawa Fig. 8, 80 virtual images; Misawa Par. 0065-0066 providing virtual images of different frequencies, i.e. wavelengths, at different lengths, i.e. focal lengths).
Claims 6, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert, US-20120162734, and Misawa, US-20190369393, as combined above in regards to claim 1 and 7, in further view of Ishiguchi, US-20060221039.
In regards to claim 6, Lambert and Misawa do not disclose expressly the display panel includes a light-emitting layer between a first electrode and a second electrode, and the light-emitting layer, in operation, generates light having luminance corresponding to a voltage difference between the first electrode and the second electrode.
Ishiguchi discloses an LCD (Par. 0010) comprising a light-emitting layer (Fig. 1, 101 liquid crystal) between a first electrode and a second electrode (Fig. 1, 102 electrodes) and the light-emitting layer, in operation, generates light having luminance corresponding to a voltage difference between the first electrode and the second electrode (Fig. 1, 101 liquid crystal emits light based on a voltage difference between an anode and cathode).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the light source display of Lambert can be a liquid crystal display as Ishiguchi discloses to project the image. The motivation for doing so would have been to provide a reduction in power consumption (Ishiguchi Par. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishiguchi with Lambert and Misawa to disclose the invention of claim 9.
In regards to claim 11, Lambert and Misawa do not disclose expressly the display panel includes a first color filter displaying a first color, and a second color filter displaying a second color, wherein the second color is different from the first color, and 19wherein the second color filter includes a material different from the first color filter.
Ishiguchi discloses an LCD (Par. 0010) comprising a first color filter displaying a first color, and a second color filter displaying a second color, wherein the second color is different from the first color, and 19wherein the second color filter includes a material different from the first color filter (Par. 0031 providing color filters for the LCD; Par. 0060, 0063 providing red, green, and blue color filters for displaying a colored image).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the light source display of Lambert can be a liquid crystal display as Ishiguchi discloses to project the image. The motivation for doing so would have been to provide a reduction in power consumption (Ishiguchi Par. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishiguchi with Lambert and Misawa to disclose the invention of claim 11.
In regards to claim 12, Lambert and Misawa do not disclose expressly the display panel includes a back-light unit, the first light source and the second light source being included in the back-light unit, wherein the second light emitted by the second light source has the same color as the first light emitted by the first light source, and wherein a peak wavelength range of the second light emitted from the second light source is different from a peak wavelength range of the first light emitted from the first light source.
Ishiguchi discloses an LCD (Par. 0010) comprising a back-light unit (Par. 0033 back light) having a first light source (Fig. 1, 152 main light source; Par. 0033 main light source CCFL) and a second light source (Fig. 1, 401 LED; Par. 0033 LED light source) included in the back-light unit (Fig. 1, 152 main light source; Fig. 1, 401 LED), wherein the second light emitted by the second light source has the same color as the first light emitted by the first light source, and wherein a peak wavelength range of the second light emitted from the second light source is different from a peak wavelength range of the first light emitted from the first light source (Par. 0033 a CCFL white light source has a peak wavelength band that is wider than an LED white light source).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the light source display of Lambert can be a liquid crystal display as Ishiguchi discloses to project the image. The motivation for doing so would have been to provide a reduction in power consumption (Ishiguchi Par. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishiguchi with Lambert and Misawa to disclose the invention of claim 12.
In regards to claim 14, Lambert, Misawa, and Ishiguchi, as combined above, disclose the light emitting layer extends through the first light source and the second light source in a continuous manner (Lambert Par. 0016 emitting red wavelength; Lambert Par. 0017 emitting blue wavelength; Lambert Par. 0019 emitting green wavelength; Lambert Par. 0020 forming a 3 color, i.e. full color, image; Misawa Fig. 7B, first self-luminous film holder 111 that holds the first self-luminous film 110 formed on ceiling plate 10e; Misawa Fig. 7B, second self-luminous film holder 113 that holds the second self-luminous film 112 formed on ceiling plate 10e;  Misawa Fig. 7B, third self-luminous film holder 115 that holds the third self-luminous film 114; Ishiguchi Fig. 1, 101 liquid crystal; continuous light emission on the light path)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/20/22







/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622